Citation Nr: 0636225	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-15 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative 
spondylosis of the cervical spine.

2.  Entitlement to a higher initial evaluation, in excess of 
20 percent, for degenerative disk disease at L4-5, L5-S1


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel





INTRODUCTION

The veteran had active military service from September 1976 
to September 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a  July 2003 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO), which denied the veteran entitlement to 
service connection for cervical spine and low back disorders.  
A subsequent August 2004 RO rating action granted the veteran 
service connection for a low back disorder and rated that 
disorder as 20 percent disabling effective from January 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In his substantive appeal to the Board, received in April 
2004, the veteran requested that he be scheduled for a 
hearing before a Veterans Law Judge at the RO (Travel Board 
hearing).

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board hearings, a 
remand of these matters to the RO is warranted.  

Furthermore, in reviewing the evidentiary record, the Board 
notes that in a statement received in October 2004, the 
veteran expressed dissatisfaction with the initial 20 percent 
rating awarded by the RO in its August 2004 rating action for 
his service-connected low back disorder.  The veteran 
apparently inadvertently indicated that the disability rating 
being appealed was 10 percent.  The NOD was received within 
one year of notification of the denial of the claim and must 
be accepted as a valid and timely NOD.  The Court has held 
that when there has been an RO adjudication of a claim and a 
NOD has been filed, thereby initiating the appellate process, 
the claimant is entitled to a SOC regarding the denied issue. 
The RO's failure to promulgate a SOC is a procedural defect 
requiring remand.  Godfrey v Brown, 7 Vet. App. 398, 408 
(1995), Manlicon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the issue of entitlement to a higher initial 
evaluation for the veteran's service-connected low back 
disorder must be remanded to the RO for additional action.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a travel 
board hearing in accordance with his 
request at the earliest available 
opportunity.  Notify the appellant and 
his representative of the date and time 
of the hearing in accordance with 
38 C.F.R. § 20.704(b).  If the veteran no 
longer desires a hearing, a signed 
writing, to that effect, should be filed 
with the RO and associated with the 
claims file.

2.  Issue the veteran a SOC on the issue 
of an increased evaluation for his 
service-connected low back disorder.  The 
veteran should be notified of the need to 
file a timely substantive appeal should 
he wish to perfect his appeal on that 
issue.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

